Citation Nr: 0720944	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-38 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1968.  His decorations include a Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In August 2003, the RO denied a total disability 
rating based on individual unemployability (TDIU).  In 
February 2005, the RO denied service connection for 
degenerative lumbar spondylosis.  

In February 2007, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge, who is making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has submitted an August 2004 opinion from a 
private chiropractor in support of his back disorder claim.  
The chiropractor explained that, the "gluteal wound on the 
right resulted in significant loss of muscle mass in the 
region, as did an exit wound on the right, superior to the 
iliac crest.  Such loss of muscle in conjunction with scar 
tissue formation has altered the tonic and functional 
contractility of the stabilizing muscles of the pelvis and 
the erector muscles of the lumbar spine."  In other words, 
the chiropractor appears to be indicating that the service-
connected gunshot wound residuals are the proximate cause of 
the veteran's back disability.  It is not clear whether this 
possibility was considered by VA examiners.  

When examined in January 2005, the veteran told the examiner 
of several hard landings, rappelling to missions, and of 
sustaining 3 gunshot wounds on his last mission.  The medical 
opinion merely stated that, "In my medical opinion this 
patient's lumbar spondylosis is less likely than not a result 
of his occupation and/or claimed injuries that occurred while 
in service."  In its June 2006 presentation, the 
representative pointed out that the examiner offered no 
rationale for this opinion.  To comply with the Veterans 
Claims Assistance Act of 2000, a medical opinion should be 
obtained which clearly addresses the impact of the service-
connected wounds on the veteran's back, with a full 
explanation of etiology.

A February 2005 RO decision granted service connection for 
sciatica of the right buttock, with an evaluation of 10 
percent.  This did not alter the veteran's combined rating of 
70 percent.  A June 2006 RO decision granted separate 10 
percent ratings for scars of the abdomen and left shoulders.  
This increased the total combined rating to 80 percent.  
There is no evidence that these increases in service-
connected disability were considered in relation to the TDIU 
claim.  The TDIU claim should be readjudicated in light of 
these increases.  

This remand also affords an opportunity for compliance with 
the notice requirements explained by the Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The veteran should be provided with 
notice as to the assignment of ratings 
and effective dates in accordance with 
the holding of the Court in 
Dingess/Hartman, Id.

2.  The veteran should be scheduled for 
an examination of his muscle wounds.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  Any tests or 
studies needed to respond to the 
following inquiries should be done.  
The examiner should provide a complete 
explanation in response to the 
following.  

a.  The buttock and abdominal wounds 
should be described in detail, 
identifying the track of the missile, 
as well as the muscles and muscle 
groups involved.  

b.  Any muscle deficits, such as loss 
of muscle strength and substance should 
be described.  

c.  The examiner should express an 
opinion as to whether it is at least as 
likely as not ( a 50 percent or greater 
probability) that the service-connected 
wound residuals caused or contributed 
to cause the veteran's back disorder.  
Any opinion should be accompanied by a 
clear rationale consistent with the 
evidence of record.

d.  If the examiner is of the opinion 
that the service-connected disabilities 
contributed to cause part of the back 
disorder, he should express an opinion 
as to the approximate percentage of the 
back disorder attributable to the 
service-connected disabilities.  A 
rationale should be provided.  
Moreover, if such an approximation is 
not possible, the examiner should so 
state.  

e.  The examiner should express an 
opinion as to whether the service-
connected disabilities would prevent 
the veteran from engaging in 
substantially gainful employment.  
Again, any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.

3.  The Counseling/Evaluation and 
Rehabilitation folder should remain 
with the claims folder until the appeal 
is resolved.  

4.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



